DETAILED ACTION
Claims 1-25 and 37 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The rejection Applicant's arguments, see Remarks pages 13-14, filed on February 10, 2022, in response to the Non-Final Rejection mailed on November 10, 2021 and the Interview held on January 25, 2022, have been fully considered and are persuasive. The previous rejections have been withdrawn.

Allowable Subject Matter
Claims 1-25 and 37 (renumbered as claims 1-26) are allowed.
The following is an examiner's statement of reason for allowance:
Amended claims 1-25 and 37 are allowable over prior art since the prior art reference(s) taken individually or in combination fail to particularly disclose, fairly suggests, or render obvious the following italic limitations:
In claim 1, “…receives a sidelink sounding reference signal configuration corresponding to a sounding reference signal (SRS) from a network equipment or a sidelink (SL) apparatus …; in response to receiving the sidelink sounding reference signal configuration from the network equipment: transmits the same sidelink sounding reference signal configuration … to the sidelink apparatus …; and …, transmits the sounding reference signal to the sidelink apparatus without transmitting the sidelink sounding reference signal configuration … ” and in combination with other recited limitations in claim 1.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACKIE ZUNIGA ABAD whose telephone number is (571)270-7194. The examiner can normally be reached Monday - Friday, 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/JACKIE ZUNIGA ABAD/           Primary Examiner, Art Unit 2469